Order entered September 19, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00702-CV

              IN RE: THE COMMITMENT OF KENNETH PAUL BARNES

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. CV-18-1148

                                           ORDER
       Before the Court is appellant’s September 17, 2019 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to October 24,

2019. We caution appellant that further extension requests will be disfavored.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE